DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 4-20 in the reply filed on 10/06/2021 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2021.
Claim Objections
Claims 5, 6, and 18-20 are objected to because of the following informalities:
Claim 5 recites limitations “depositing gap fill material” (line 2) which should be replaced with “depositing the gap fill material”.
Claim 5 recites limitations “within the channel regions” (line 3) which should be replaced with “within the plurality of channel regions”.
Claim 18 recites limitations “with gate structures” (line 4) which should be replaced with “with the plurality of gate structures”.
Claim 19 recites limitations “the gate structures” (lines 2-3 and 5) which should be replaced with “the plurality of gate structures”.
Claim 20 recites limitations “the gate structures” (lines 2-3 and 9) which should be replaced with “the plurality of gate structures”.
Claim 20 recites limitations “the at least a first metal layer” (lines 4, 6, and 8) which should be replaced with “the at least first metal layer”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,658,521 (hereinafter Patent (‘521)). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of Patent (‘521) recites a method for forming a semiconductor structure, the method comprising at least:

       forming a masking layer (lines 17-22) over at least the gate structures and the gap fill material in at least a first channel region of the plurality of channel regions, wherein the gate structures and the gap fill material in at least a second channel region of the plurality of channel regions remain exposed.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Patent (‘521). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 2 of Patent (‘521) recites the method, wherein forming the masking layer comprises: depositing a masking material (lines 3-6) over at least the plurality of channel regions comprising the gate structures and gap fill material, wherein the masking material contacts the gate structures and the gap fill material; and patterning (lines 7-9) the masking material to expose the gate structures and gap fill material within the at least second channel region.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Patent (‘521).
Claim 3 of Patent (‘521) recites the method, wherein the masking material is deposited using a spin-on propylene glycol monomethyl ether acetate (PGMEA) process.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Patent (‘521).
Claim 4 of Patent (‘521) recites the method, further comprising: while the at least first channel region is masked (lines 2-5), removing the gap fill material formed between and in contact with the gate structures in the at least second channel region.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Patent (‘521).
Claim 5 of Patent (‘521) recites the method, wherein removing the gap fill material comprises: performing a wet strip of the gap fill material.

Claim 6 of Patent (‘521) recites the method, wherein the wet strip is a 4-Methyl-2 pentanol type strip.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Patent (‘521).
Claim 7 of Patent (‘521) recites the method, further comprising: after the gap fill material has been removed, forming one or more metal layers on the gate structures within the at least second channel region (lines 2-3).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Patent (‘521).
Claim 8 of Patent (‘521) recites the method, further comprising: after the gap fill material has been removed, removing one or more metal layers of the gate structures within the at least second channel region (lines 2-4).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Patent (‘521).
Claim 9 of Patent (‘521) recites the method, further comprising: after the one or more metal layers have been removed, forming one or more new metal layers in place of the one or more metal layers that have been removed (lines 2-3).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Patent (‘521).
Claim 10 of Patent (‘521) recites the method, further comprising: 4 of 8Appl. No. 16/877,574 Docket No. YOR820170249US02 Reply to Office Action of August 6, 2021after the one or more metal layers have been removed, removing the masking layer to expose the gate structures and gap fill material within the at least first channel region; and removing the gap fill material formed within the at least first channel region (lines 2-7).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Patent (‘521).
 further comprising: after the gap fill material formed within the at least first channel region has been removed, forming one or more metal layers on the gate structures within the at least first channel region and one or more new metal layers in place of the one or more metal layers that have been removed from the gate structures within the at least second channel region (lines 2-8).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0315667 to Kwon et al. (hereinafter Kwon).
With respect to Claim 18, Kwon discloses a method for forming a semiconductor structure, the method comprising at least:
       receiving a structure (NEFT and PFET) (Kwon, Figs. 3-4, ¶0030, ¶0034-¶0038) comprising a plurality of channel regions (NFET and PFET) each comprising a plurality of gate structures (301/501) surrounding nanosheet channel layers (102, gate all around channels comprised of semiconductor nanowires) (Kwon, Fig. 3, ¶0031) and a gap fill material (e.g., the first mask material 701 including portions of the first mask material 701 in the gate spaces 402, cave-like gate spaces filled partially with a fill material 701) (Kwon, Fig. 4, ¶0030, ¶0038, ¶0041) disposed between and in contact with gate structures (301/501, dielectric layer 301 and work function metal WFM 501) (Kwon, Fig. 3, ¶0034-¶0038) surrounding nanosheet channel layers (102); 
       forming a mask (702/703) (Kwon, Figs. 5-6, ¶0044-¶0048) over at least a first channel region (PFET) of the plurality of channel regions; and
      after the mask has been formed, removing the gap fill material (701) (Kwon, Fig. 6, ¶0047) within each unmasked channel region (NEFT) of the plurality of channel regions.
Regarding Claim 19, Kwon discloses the method of claim 18. Further, Kwon discloses the method, further comprising: after the gap fill material (701) Kwon, Fig. 6, ¶0047) has been removed, removing at least a first metal layer (e.g., WFM 501) (Kwon, Fig. 7, ¶0050, ¶0056) of the gate structures within each unmasked channel region (NFET) of the plurality of channel regions; and after the at least a first metal layer has been removed, forming an at least one additional metal layer (e.g., WFM 502, multilayers) (Kwon, Fig. 8, ¶0053, ¶0056, ¶0057) on each of the gate structures within each unmasked channel region of the plurality of channel regions. 
Regarding Claim 20, Kwon discloses the method of claim 18. Further, Kwon discloses the method, further comprising: after the gap fill material (701) Kwon, Fig. 6, ¶0047) has been removed, removing at least a first metal layer (e.g., WFM 501) (Kwon, Fig. 7, ¶0050, ¶0056) of the gate structures within each unmasked channel region (NFET) of the plurality of channel regions; after the at least a first metal layer has been removed, removing the mask (702) (Kwon, Figs. 7-8, ¶0050, ¶0052) from the at least a first channel region (PFET); after the mask has been removed, removing the gap fill material (701) from the at least a first channel region (PFET); and   after the gap fill material has been removed from the at least a first channel region, forming an at least one additional metal layer (e.g., WFM 502) (Kwon, Fig. 8, ¶0053, ¶0056, ¶0057) on each of the gate structures within the plurality of channel regions (NFET and FET).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 10, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315667 to Kwon in view of Chen et al. (US Patent No. 9,660,033, hereinafter Chen).
With respect to claim 4, Kwon discloses a method for forming a semiconductor structure, the method comprising at least:

       forming a masking layer (702/703) (Kwon, Figs. 5-6, ¶0044-¶0048) over at least the gate structures (301/501) and the gap fill material (e.g., the first mask material 701 in the gate spaces 402) in at least a first channel region (PFET) of the plurality of channel regions, wherein the gate structures (301/501) and the gap fill (402) in at least a second channel region (NFET) of the plurality of channel regions remain exposed (Kwon, Fig. 6, ¶0047).
Further, Kwon does not specifically disclose that the gap fill material in at least a second channel region of the plurality of channel regions remain exposed.
However, Chen teaches a method of forming a gate-all-around transistor device (Chen, Figs. 11C, 14C, 15, Col. 3, lines 10-21; Col. 9, lines 1-47; Col. 10, lines 50-67; Col. 11, lines 1-51; Col. 12, lines 25-67; Col. 13, lines 21-31; Col. 16, lines 52-67; Col. 17, lines 1-23) comprising depositing a gap fill material (scavenging material 1102) (Chen, Fig. 11C, Col. 12, lines 25-67) over at least the plurality of channel regions (908A), wherein the gap fill material (1102) surrounds and contacts the gate structures (1024) within the channel regions such that the space (1012A) is formed between the channel layers (908A); and after performing scavenging process (Chen, Fig. 11C, Col. 16, lines 52-55), performing an etch process (e.g., dry or wet etching) of the gap fill material (1102); the scavenging process is used to improve the device performance (e.g., to reduce an equivalent oxide thickness (EOT) of the gate structure and to increase the threshold voltage) (Chen, Col. 13, lines 21-31); and further forming metal layer (1508) separately for N-FET and P-FET regions (Chen, Fig. 15, Col. 17, lines 12-23).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kwon by depositing a scavenging material of Chen as a gap fill 
Regarding claim 5, Kwon in view of Chen discloses the method of claim 4. Further, Kwon discloses the method, wherein depositing the gap fill material further comprises depositing gap fill material (e.g., the first mask material 701 including portions of the first mask material 701 in the gate spaces 402, cave-like gate spaces filled partially with a fill material 701) (Kwon, Figs. 4-6, ¶0030, ¶0038, ¶0041, ¶0047) over at least the plurality of channel regions (NFET and PFET), where the gap fill material surrounds and contacts the gate structures (301/501) within the channel regions.
Regarding claim 6, Kwon in view of Chen discloses the method of claim 5. Further, Kwon discloses the method, further comprising: etching away portions of the gap fill material situated between each of the plurality of channel regions and in contact with sidewalls of each of the gate structures in the plurality of channel regions, the etching forming a respective gap fill material layer (e.g., cave-like gate spaces 402 are filled partially with a fill masking material 701 to form a gap fill material layer) (Kwon, Figs. 4-6, ¶0030, ¶0038, ¶0041) between and in contact with the gate structures (301/501) in each of the plurality of channel regions.
Regarding claim 7, Kwon in view of Chen discloses the method of claim 4. Further, Kwon discloses the method, wherein forming the masking layer (702/703) comprises: depositing a masking material (e.g., 702) (Kwon, Figs. 5-6, ¶0044-¶0048) over at least the plurality of channel regions comprising the gate structures (301/501) and gap fill material (e.g., 701), wherein the masking material (702) contacts the gate structures (301/501) and the gap fill material (701); and patterning (Kwon, Figs. 5-6, ¶0047-¶0048) the masking material (702) to expose the gate structures (301/501) and gap fill (402) within the at least second channel region (NFET), but does not specifically disclose patterning to expose the gap fill material within the at least second channel region.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kwon/Chen by depositing a scavenging material of Chen as a gap fill material in the spaces of Kwon between the plurality of channels such that the scavenging material in the spaces of Kwon is exposed during removal of the first masking material of Kwon to have patterning to expose the gap fill material within the at least second channel region in order to provide improved method of forming the gate-all-around transistor device with improved performance by reducing an equivalent oxide thickness (EOT) of the gate structure and to increase the threshold voltage (Chen, Col. 1, lines 29-45; Col. 13, lines 21-31).
Regarding Claim 10, Kwon in view of Chen discloses the method of claim 4. Further, Kwon discloses the method, further comprising: while the at least first channel region (PFET) (Kwon, Fig. 6, ¶0048, ¶0041) is masked, removing the gap fill material layer (e.g., portions of the first mask material 701 in the gate spaces 402 are removed during etching the first and second masks 701/702) formed between and in contact with the gate structures (301/501) in the at least second channel region (NFET).
Regarding Claim 13, Kwon in view of Chen discloses the method of claim 10. Further, Kwon discloses the method, further comprising: after the gap fill material (701) has been removed, forming one or more metal layers (e.g., WFM 502, multilayers) (Kwon, Fig. 8, ¶0053, ¶0056, ¶0057) on the gate structures (301) within the at least second channel region (NFET).
Regarding Claim 14, Kwon in view of Chen discloses the method of claim 10. Further, Kwon discloses the method, further comprising: after the gap fill material (701) has been removed, removing one or more metal layers (e.g., WFM 501) (Kwon, Fig. 7, ¶0050, ¶0056) of the gate structures within the at least second channel region (NFET).
Regarding Claim 15, Kwon in view of Chen discloses the method of claim 14. Further, Kwon discloses the method, further comprising: after the one or more metal layers (e.g., WFM 501) (Kwon, Fig. 8, ¶0056) have been removed, forming one or more new metal layers (e.g., WFM 502, multilayers) (Kwon, Fig. 8, ¶0053, ¶0056, ¶0057) in place of the one or more metal layers that have been removed.
Regarding Claim 16, Kwon in view of Chen discloses the method of claim 14. Further, Kwon discloses the method, further comprising: after the one or more metal layers (e.g., WFM 501) (Kwon, Fig. 8, ¶0052, ¶0053) have been removed, removing the masking layer (e.g., 702R) to expose the gate structures and gap fill material (e.g., portions of the gap fill material 701 partially filled in the gaps 402 during removal of the material 701/702 in the PFET) within the at least first channel region (PFET); and removing the gap fill material (701R, including portions of the first mask material 701R in the gate spaces 402) formed within the at least first channel region (PFET).
Regarding Claim 17, Kwon in view of Chen discloses the method of claim 16. Further, Kwon discloses the method, further comprising: after the gap fill material layer (701R) formed within the at least first channel region (PFET) has been removed, forming one or more metal layers (WFM 502, multilayers) (Kwon, Fig. 8, ¶0053, ¶0056, ¶0057) on the gate structures within the at least first channel region (PFET) and one or more new metal layers (WFM 502, multilayers) in place of the one or more metal layers (e.g., WFM 501) that have been removed from the gate structures within the at least second channel region (NFET).
Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315667 to Kwon in view of Chen (US Patent No. 9,660,033) as applied to claim 7 (claim 10), and further in view of Osaki (US 2017/0351174).
Regarding Claim 8, Kwon in view of Chen discloses the method of claim 7. Further, Kwon does not specifically disclose the method, wherein the masking material is deposited using a spin-on propylene glycol monomethyl ether acetate (PGMEA) process (as claimed in claim 8); wherein removing the gap fill layer comprises: performing a wet strip of the gap fill material layer (as claimed in claim 11); wherein the wet strip is a 4-Methyl-2 pentanol type strip (as claimed in claim 12).
However, Kwon teaches forming the second mask (702) (Kwon, Figs. 4-5, ¶0044) which functions as a planarization layer and comprised of organic polymer and solvent to planarize the substrate; and that 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kwon/Chen by applying a masking material comprised of organic solvent by a spin-coating process and then wet stripping the masking material as taught by Osaki to have the method, wherein the masking material is deposited using a spin-on propylene glycol monomethyl ether acetate (PGMEA) process (as claimed in claim 8); wherein removing the gap fill layer comprises: performing a wet strip of the gap fill material layer (as claimed in claim 11); wherein the wet strip is a 4-Methyl-2 pentanol type strip (as claimed in claim 12) in order to provide an improved resist pattern as a mask having superior uniformity and a desired shape (Osaki, ¶0011, ¶0018, ¶0020, ¶0126, ¶0127, ¶0161).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315667 to Kwon in view of Chen (US Patent No. 9,660,033) as applied to claim 4, and further in view of Enomoto et al. (US 2016/0195814, hereinafter Enomoto).
Regarding Claim 9, Kwon in view of Chen discloses the method of claim 4. Further, Kwon does not specifically disclose the method, wherein the gap fill material layer is one of: an organic planarization layer comprising a low molecular weight high gap fill molecule that is not crosslinked, or an organic planarization layer that is soluble in high polar casting solvents. However, Kwon teaches forming the second mask (702) (Kwon, Figs. 4-5, ¶0044) which functions as a planarization layer and comprised of organic polymer and solvent to planarize the substrate; and that a spin-coating process is performed so as to obtain a planarized mask layer. Further, Enomoto teaches pattern formation method that comprises applying a compound (x) (Enomoto, ¶0010-¶0011, ¶0053-¶0054, ¶0056-¶0057, ¶0084, ¶0096, ¶0157-
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kwon/Chen by forming a first mask pattern of Kwon as a gap filler layer by a spin-coating process using an organic material comprised of a low molecular organic compound on the pattern including openings/spaces as taught by Enomoto to have the method, wherein the gap fill material layer is an organic planarization layer comprising a low molecular weight high gap fill molecule that is not crosslinked in order to provide an improved pattern formation method to form space pattern having an ultrafine space width and superior uniformity, where the roughness performance is excellent after application of a shrinking step (Enomoto, ¶0010-¶0011, ¶0044, ¶0054, ¶0096, ¶0159-¶0160).
Claims 4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0342427 to Xie et al. (hereinafter Xie) in view of Kwon (US 2018/0315667).
With respect to claim 4, Xie discloses a method for forming a semiconductor structure (Xie, Figs. 4-8, 10A, ¶0042-¶0045, ¶0059-¶0066), the method comprising at least:
        depositing, within each channel region of a plurality of channel regions (e.g., a plurality of nanosheets stacks 104 including a first nanosheet stack 134 and a second nanosheet stack 136) (Xie, Figs. 4-5, ¶0051-¶0060), a gap fill material (e.g., 138) (Xie, Figs. 5-6, ¶0061) in contact with gate structures (130/132, dielectric layer 130 and work function metal  132) (Xie, Figs. 4-5, ¶0060-¶0061) surrounding nanosheet channel layers (118) (Xie, Figs. 5-6, ¶0060-¶0061); and
       forming a masking layer (142) (Xie, Fig. 6, ¶0061-¶0062) over at least the gate structures (130/132) and the gap fill material (138) in at least a first channel region (134) of the plurality of channel regions, wherein the gate structures (130/132) in at least a second channel region (136) of the plurality of channel regions remain exposed (Xie, Fig. 6, ¶0062).

However, Kwon teaches a method for forming a semiconductor structure comprising a plurality of gate structures (301/501) (Kwon, Figs. 3-6, ¶0030, ¶0034-¶0038, ¶0041) surrounding nanosheet channel layers (102), wherein cave-like gate spaces (402) are formed between adjacent gates such that portions of the first mask material (701, interpreted as a gap fill material) are formed in the gate spaces (402, the cave-like gate spaces filled partially with a fill material 701) (Kwon, Fig. 4, ¶0030, ¶0038, ¶0041); the gate spaces would allow the etchant to reach the inner portions of the gate spaces (402) to remove the gate material (e.g., WFM 501) formed within the gate spaces (402) in a subsequent etching step.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Xie by forming cave-like gate spaces between adjacent gates and partially filling the gate spaces with mask material as taught by Kwon such that during the exposing of the second nanosheet stack of Xie, portions of mask material remain between the adjacent gates to have the method comprising a gap fill material between gate structures, wherein the gap fill material in at least a second channel region of the plurality of channel regions remain exposed in order to provide improved method of forming complementary (CMOS) device having reduced sizes that enables easy CMOS device patterning (Kwon, ¶0006-¶0009, ¶0022-¶0023).
With respect to Claim 18, Xie discloses a method for forming a semiconductor structure (Xie, Figs. 4-8, 10A, ¶0042-¶0045, ¶0059-¶0066), the method comprising at least:
       receiving a structure (e.g., a plurality of nanosheets stacks 104) (Xie, Figs. 4-5, ¶0051-¶0060) comprising a plurality of channel regions (e.g., a plurality of nanosheets stacks 104 including a first nanosheet stack 134 and a second nanosheet stack 136) each comprising a plurality of gate structures (130/132) surrounding nanosheet channel layers (118) (Xie, Figs. 5-6, ¶0060-¶0061) and a gap fill material (138) in contact with gate structures (130/132) surrounding nanosheet channel layers (118); 
       forming a mask (142) (Xie, Fig. 6, ¶0061-¶0062) over at least a first channel region (134) of the plurality of channel regions; and

Further, Xie does not specifically disclose that a gap fill material is disposed between gate structures.
However, Kwon teaches a method for forming a semiconductor structure comprising a plurality of gate structures (301/501) (Kwon, Figs. 3-6, ¶0030, ¶0034-¶0038, ¶0041) surrounding nanosheet channel layers (102), wherein cave-like gate spaces (402) are formed between adjacent gates such that portions of the first mask material (701, interpreted as a gap fill material) are formed in the gate spaces (402, the cave-like gate spaces filled partially with a fill material 701) (Kwon, Fig. 4, ¶0030, ¶0038, ¶0041); the gate spaces would allow the etchant to reach the inner portions of the gate spaces (402) to remove the gate material (e.g., WFM 501) formed within the gate spaces (402) in a subsequent etching step.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Xie by forming cave-like gate spaces between adjacent gates and partially filling the gate spaces as taught by Kwon, to have the method comprising a gap fill material disposed between gate structures in order to provide improved method of forming complementary (CMOS) device having reduced sizes that enables easy CMOS device patterning (Kwon, ¶0006-¶0009, ¶0022-¶0023).
Regarding Claim 19, Xie in view of Kwon discloses the method of claim 18. Further, Xie discloses the method, further comprising: after the gap fill material (138) (Xie, Fig. 6, ¶0061-¶0062) has been removed, removing at least a first metal layer (e.g., 132) (Xie, Fig. 7, ¶0063) of the gate structures within each unmasked channel region (136) of the plurality of channel regions; and after the at least a first metal layer has been removed, forming an at least one additional metal layer (e.g., 154) (Xie, Fig. 10A, ¶0066) on each of the gate structures within each unmasked channel region (136) of the plurality of channel regions. 
Regarding Claim 20, Xie in view of Kwon discloses the method of claim 18. Further, Xie discloses the method, further comprising: after the gap fill material (138) (Xie, Fig. 6, ¶0061-¶0062) has been removed, removing at least a first metal layer (e.g., 132) (Xie, Fig. 7, ¶0063) of the gate structures within each unmasked channel region (136) of the plurality of channel regions; removing the mask (e.g., 146) 
However, Kwon teaches a method for forming a semiconductor structure comprising a plurality of gate structures (301/501) (Kwon, Figs. 3-6, ¶0030, ¶0034-¶0038, ¶0041) surrounding nanosheet channel layers (102), wherein the mask (e.g., 702R) (Kwon, Figs. 7-8, ¶0050, ¶0052) is removed from the at least a first channel region (PFET) after removing the at least a first metal layer (501) from the unmasked channel region (NFET).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Xie/Kwon by forming work function metals in the PFET and NFET regions as taught by Kwon to have the method, wherein after the at least a first metal layer has been removed, removing the mask from the at least a first channel region in order to provide improved method of forming complementary (CMOS) device having reduced sizes that enables easy CMOS device patterning (Kwon, ¶0006-¶0009, ¶0022-¶0023).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891